Judgment unanimously affirmed. Memorandum: We conclude that defendant as part of a plea agreement knowingly, voluntarily and intelligently waived her right to appeal (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1, 12). In any event, were we to review defendant’s sentence, we would find that it is not harsh or excessive. (Appeal from Judgment of Erie County Court, McCarthy, J.— Manslaughter, 1st Degree.) Present—Denman, P. J., Callahan, Balio, Fallon and Davis, JJ.